    Case 4:19-cv-02328 Document 41 Filed on 10/30/20 in TXSD Page 1 of 5




                        In the United States District Court
                        for the Southern District of Texas,
                                 Houston Division

    Mark Flora,

         Plaintiff,

    v.                                               Civil Action No:
                                                     4:19-cv-02328
    Transocean Drilling (USA),                       Jury Requested
    Inc., et al,

         Defendants.

               Defendant Grand Isle Shipyard, LLC’s
              Motion for Leave to File Amended Answer

To the Honorable Judge David Hittner:

Defendant Grand Isle Shipyard, LLC (“GIS”) files its Motion for Leave
to File Amended Answer. In support of same, GIS would show unto
the Honorable Court as follows:

1.    Plaintiff filed his Original Petition in Harris County state court
against GIS and the other Defendants 1 on or about May 17, 2019.
Plaintiff alleges that he was injured during an offloading of the Maggie
A onto the West Neptune, a drillship that was working offshore in the
United States Gulf of Mexico at the time of the alleged incident made
the basis of this lawsuit and was temporarily connected to the Outer
Continental Shelf of the United States of America. 2

2.       GIS timely filed its Special Exceptions and Original Answer to


1 Defendants initially were Transocean Drilling (USA) Inc.; Seadrill Gulf Operations Neptune LLC;
Gulf Logistics LLC; Gulf Logistics Operating, Inc.; Gulf Logistics Services, LLC; and Grand Isle
Shipyard, LLC. Transocean and Gulf Logistics Services, LLC, have never made an appearance in
this matter, and Seadrill was dismissed with prejudice (See ECF No. 22).
2 See ECF No. 1, Notice of Removal by Grand Isle Shipyard, LLC and Seadrill Gulf Operations Nep-

tune LLC, at ¶ 3.
     Case 4:19-cv-02328 Document 41 Filed on 10/30/20 in TXSD Page 2 of 5




Plaintiff’s Original Petition in Texas state court on or about June 21,
2019.

3.    GIS and Seadrill Gulf Operations Neptune, LLC, then timely re-
moved this matter to federal court on or about June 28, 2019. The basis
of the removal was under the Outer Continental Shelf Lands Act
(“OCSLA”), 43 U.S.C. § 1349(b)(1). 3

4.    Plaintiff filed his First Amended Complaint on or about Octo-
ber 25, 2019, 4 adding LLOG Holdings, LLC as a party.

5.     GIS now seeks leave to file an Amended Answer to reflect the cur-
rent pleading and to amend its affirmative defenses to accurately re-
flect provisions in Louisiana law, which would be the controlling law
under OCSLA. In the process, GIS would like to amend its answer to
conform with federal pleadings guidelines.

6.    The proposed Answer is attached to this Motion as Exhibit 1 and
is incorporated for all intents and purposes.

7.     The original Rule 16 Scheduling Order required amended plead-
ings, with leave of court, to be filed by October 25, 2019. 5 However,
because Plaintiff’s First Amended Pleading was not filed until that
date, it was impossible for GIS to comply with that deadline.

8.    The current Scheduling Order does not have a date for amended
pleadings; however, the current Motion Cut-Off date is October 30,


3   43 U.S.C. § 1349(b)(1) states:

           Except as provided in subsection (c) of this section, the district courts of the United
           States shall have jurisdiction of cases and controversies arising out of, or in con-
           nection with (A) any operation conducted on the outer Continental Shelf which in-
           volves exploration, development, or production of the minerals, of the subsoil and
           seabed of the outer Continental Shelf, or which involves rights to such minerals, or
           (B) the cancellation, suspension, or termination of a lease or permit under this
           subchapter. Proceedings with respect to any such case or controversy may be in-
           stituted in the judicial district in which any defendant resides or may be found, or
           in the judicial district of the State nearest the place the cause of action arose.

4   See ECF No. 25.
5   See ECF No. 18.




                                              Page 2 of 5
    Case 4:19-cv-02328 Document 41 Filed on 10/30/20 in TXSD Page 3 of 5




2020,6 although the Parties have jointly moved for a continuance and
amended Scheduling Order, with a proposed new deadline of May 3,
2021. 7

8.    Counsel for other Defendants have indicated that they are unop-
posed to this Motion. Counsel for GIS has discussed this Motion with
Plaintiff’s counsel and provided the motion for his review, but has not
received a response as to whether he is opposed or unopposed at this
time.
                                     Prayer

          Wherefore, premises considered, Grand Isle Shipyard, LLC, asks

the Honorable Court to enter an Order granting it permission to file its

Amended Answer, and to accept the pleading, attached as Exhibit 1, as

GIS’s Amended Answer.

                      [Signature Block on the Following Page]




6   See ECF No. 36.
7   See ECF No. 40.




                                    Page 3 of 5
Case 4:19-cv-02328 Document 41 Filed on 10/30/20 in TXSD Page 4 of 5




                                  Respectfully submitted,

                                  Brown Sims,


                                  /s/Michael D. Williams
                                  Michael D. Williams
                                  Texas Bar No. 21564330
                                  Federal ID No. 6982
                                  mwilliams@brownsims.com
                                  1177 West Loop South, 10th Floor
                                  Houston, Texas 77027
                                  Tel. 713.629.1580
                                  Fax 713.629.5027

                                  Attorney in Charge for Defendant,
                                  Grand Isle Shipyard, LLC

                                  of Counsel:

                                  John G. H. Davis
                                  Texas Bar No. 24012507
                                  Federal ID No. 24428
                                  jdavis@brownsims.com

                                  Melanie G. Fordyce
                                  Texas Bar No. 24067602
                                  Federal I.D. No. 1179595
                                  mfordyce@brownsims.com

                                  Brown Sims
                                  1177 West Loop South, 10th Floor
                                  Houston, Texas 77027
                                  Tel. 713.629.1580
                                  Fax 713.629.5027




                            Page 4 of 5
 Case 4:19-cv-02328 Document 41 Filed on 10/30/20 in TXSD Page 5 of 5




                     Certificate of Conference
I hereby certify that I have conferred with other counsel of record on
this motion. Counsel for other Defendants have indicated that they are
unopposed to this Motion. Counsel for GIS has discussed this Motion
with Plaintiff’s counsel and provided the motion for his review, but has
not received a response as to whether he is opposed or unopposed at
this time.


                                      /s/Melanie G. Fordyce______



                       Certificate of Service

I hereby certify that on October 30, 2020, I electronically served the
foregoing with all parties of record pursuant to the Federal Rules of
Civil Procedure.



                                   /s/Melanie G. Fordyce______




                              Page 5 of 5
